Citation Nr: 1515460	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a schedular total disability rating based upon individual unemployability (TDIU) beginning April 4, 2001.  

2. Entitlement to an extraschedular TDIU prior to April 4, 2001.  


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In this case, the Board finds that there is sufficient evidence of record to grant a schedular TDIU, but that further development is needed before it may address the issue of entitlement to an extraschedular TDIU.  Therefore, the issues are set forth as listed above.  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in November 2005 and a copy of the transcript is of record.  In November 2005, the Board subsequently remanded his claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

The AVLJ who conducted the November 2005 hearing is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The Veteran was given the opportunity to request another Board hearing and he did so.  As a result, the Board remanded this case in June 2008 so that he could testify at a second hearing before another member of the Board.  The Veteran testified at a hearing in February 2009 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  

In May 2009, the Board denied the Veteran's TDIU claim.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an October 2010 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's May 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In July 2011, the Board remanded this case to the AOJ for additional development.  

In December 2012, the Board denied the Veteran's TDIU claim, and he again appealed his case to the Court.  In a June 2014 Memorandum Decision, the Court vacated the December 2012 denial and remanded the matter to the Board for development.  

In February 2015, the Veteran's attorney submitted additional medical evidence that is pertinent to the Veteran's claim, but did not submit a waiver of initial AOJ consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  However, because this decision is favorable to the Veteran, there is no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular TDIU prior to April 4, 2001 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment, beginning on April 4, 2001.  


CONCLUSION OF LAW

A schedular total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted, beginning April 4, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 1993).  

The Veteran is service-connected for hiatal hernia, right shoulder dislocation, status post total arthroplasty, post-operative bursitis, tendonitis and arthritis of the right elbow, and ulnar neuropathy of the right forearm and hand.  The threshold criteria set forth in 38 C.F.R. § 4.16(a) were satisfied on April 4, 2001. 

The evidence shows that the Veteran's service-connected right upper extremity disabilities preclude occupations involving physical work.  The question in this case is whether he is capable of performing sedentary employment.  It is significant that the Veteran's right upper extremity is dominant, that he has a high school education, and that he worked mainly as a letter carrier.  

The Veteran has been provided with numerous VA examinations to address whether his service-connected disabilities render him unemployable and the VA examiners found that he was capable of performing sedentary employment.  Notably, in July 1999, a VA vocational evaluation report noted that his finger dexterity was in the lower seventh percentile and his manual dexterity was in the lower tenth percentile.  A June 2007 VA examiner found that the Veteran could perform sedentary work.  A December 2011 VA examiner found that the Veteran's service connected right upper extremity disabilities impacted his ability to work as a letter carrier.  A June 2012 VA examiner found that the Veteran had a high school education and that his physical limitations would allow him to perform sedentary work that did not require standing or walking or use of his dominant right arm.  The examiner stated that work as a receptionist or a store greeter "might" be areas of employment.  The Veteran also underwent a social and industrial survey in June 2012.  The examiner concluded that the service-connected disabilities impacted his ability to lift, carry, reach, sort, twist, turn, enter or exit a vehicle, walk long distances, and write.  A subsequent June 2012 addendum to the social and industrial survey stated that the Veteran was capable of sedentary employment.  

In January 2015, the Veteran was evaluated by A. J., a vocational expert.  She reviewed the Veteran's claims file and examined him.  She addressed the findings regarding his poor finger and manual dexterity and that he was capable of sedentary employment.  At the evaluation, the Veteran reported that because of his right upper extremity disabilities, he could not feed himself with his dominant arm, had difficulty gripping and holding objects, dropped objects frequently, could not write with his dominant hand, had numbness and pain in his right upper extremity, could only use a computer for five minutes at a time, and was unable to drive using his right upper extremity.  

A. J. stated that the Dictionary of Occupational Titles provided a definition of "sedentary" employment and that the Social Security Administration (SSA) used a similar definition.  She noted that Social Security Ruling 96-9p stated that, "[m]ost unskilled sedentary jobs require good use of both hands and the fingers; i.e. bilateral manual dexterity," and that this was "...a commonly accepted principle in the field of vocational rehabilitation"  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, the Board finds A. J.'s discussion of the SSA regulation as well as the definition set forth in the Dictionary of Occupational Titles to be persuasive.  

A. J. further explained that the based upon information in Dictionary of Occupational Titles and the Selected Characteristics of Occupations, there were only three unskilled sedentary jobs requiring less than frequent reaching, handling, and fingering bilaterally out of "...a resource that contains over 20,000 occupations."  She noted that those three job descriptions "...are outdated and would no longer be considered unskilled and/or no longer exist."  Further, she stated that most sedentary work requires computer skills, and the Veteran was unable to use a computer.  A. J. found that the Veteran's service-connected disabilities impacting his dominant arm and hand "...results in an inability to productively compete in the labor market at the unskilled level.  [The Veteran] has no transferrable skills that would allow him to directly enter into a skilled sedentary job."  Further, even if, as suggested by the June 2012 VA examiner, the Veteran learned to use his nondominant arm, A. J. noted that "[t]here are essentially no 1-handed jobs in the competitive labor market."  A. J. concluded that "[u]nskilled work is designed to be performed with two hands."  For these reasons, she opined that, "...it is more likely than not that [the Veteran] is completely disabled from the workforce as  result of his service connected right elbow and right shoulder conditions.  His service connected disabilities and subsequent limitations have resulted in an inability to attend to basic work functions and resulted in him being unable to maintain gainful employment."  

The Board finds that the probative value of the VA examinations is less than that of the January 2015 examination report submitted by the Veteran's attorney.  Significantly, the June 2012 VA examiner's opinion is the most well-reasoned and detailed.  However, the use of speculative language regarding the types of sedentary employment the Veteran could perform renders it of little probative value.  Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009).  A. J. provided definitions of what constituted sedentary employment and thoroughly explained why the Veteran's service-connected right upper extremity disabilities precluded such work.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  The Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  Therefore, a schedular TDIU is granted effective April 4, 2001, the date the threshold criteria set forth in 38 C.F.R. § 4.16(a) were met.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

A schedular TDIU is granted effective April 4, 2001, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The schedular criteria set forth in 38 C.F.R. § 4.16(a) were not met for the entire appeal period.  If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.  In this case, A. J.'s January 2015 opinion provides evidence that the Veteran is unable to secure or follow a substantially gainful occupation.  Therefore, remand is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim of entitlement to a TDIU prior to April 4, 2001, to the Director of the Compensation Service, for consideration on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


